Citation Nr: 1038077	
Decision Date: 10/08/10    Archive Date: 10/15/10

DOCKET NO.  06-37 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an effective date earlier than October 25, 
2005 for the grant of service connection for posttraumatic stress 
disorder (PTSD).

2.  Entitlement to an initial increased rating for service-
connected PTSD, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Amy M. Smith

INTRODUCTION

The Veteran served on active duty from August 1966 to May 1968, 
including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating action of the Department of 
Veterans Affairs Regional Office (RO) in Nashville, Tennessee. 


FINDINGS OF FACT

1.  In a May 27, 2004 decision, the RO denied the Veteran's 
February 2004 claim for service connection for PTSD; the Veteran 
did not express disagreement with that decision, and it became 
final.

2.  On October 25, 2005, the RO received additional service 
information which existed and had not been associated with the 
claims file when VA first decided the claim.  

3.  The Veteran's service-connected PTSD is primarily manifested 
by sleep disturbance, hypervigilance, and periodic irritability 
and isolation; the record does not reflect flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory; 
impaired judgment; or impaired abstract thinking.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of February 12, 2004, for 
the grant of service connection for PTSD, have been met.  38 
U.S.C.A. §§ 5101, 5107, 5108, 5110 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.104, 3.151, 3.155, 3.156, 3.160, 3.400 
(2009).

2.  The criteria for a rating in excess of 30 percent for 
service-connected PTSD are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.102, 4.130, Diagnostic 
Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper VCAA notice 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim, (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide, in accordance with 38 C.F.R. § 3.159(b)(1).  

With respect to the increased rating claim on appeal, the Board 
notes that where, as here, when the claim was one for service 
connection, and it was then granted and an initial disability 
rating and effective date have been assigned, the Veteran's 
service connection claim has been more than substantiated - it 
has been proven.  Section 5103(a) notice has served its purpose 
and is no longer required.  Instead, the provisions of 
38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. § 3.103 are for 
application.  See Dingess v. Nicholson, 19 Vet. App. 473, 491 
(2006).  

The requirements of 38 U.S.C.A. §§ 5104, 7105 and 38 C.F.R. 
§ 3.103 were satisfied by a January 2006 letter (which notified 
the Veteran of the grant of service connection for PTSD, the 
assignment of a 30 percent rating effective October 25, 2005, and 
his appellate rights) and the October 2006 Statement of the Case 
(which set forth the criteria necessary for a disability 
evaluation greater than 30 percent, citations to applicable law, 
and the reasons and bases for the grant of a 30 percent rating).  
Thus, the Board finds that the applicable due process 
requirements have been met.

Regarding the earlier effective date claim on appeal, the Board 
is granting the benefit sought on appeal.  As such, a discussion 
of VA's duties to notify and assist is not necessary.

Additionally, the Board finds that the duty to assist provisions 
of the VCAA have been met in this case.  All relevant treatment 
records adequately identified by the Veteran have been obtained 
and associated with the claims file.  Neither he nor his 
representative has identified any other pertinent evidence, not 
already of record, which would need to be obtained for a fair 
disposition of this appeal.  Further, the Veteran has been 
accorded multiple pertinent VA examinations.

II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a [V]eteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.





III.  Analysis

A.  Earlier Effective Date

The Veteran seeks an effective date earlier than October 25, 2005 
for the award of service connection for PTSD, arguing that he 
filed a claim of entitlement to service connection for this 
disability prior to that date.

Historically, the Veteran filed a claim of entitlement to service 
connection for PTSD in February 2004.  That claim, along with 
several others, was denied by the RO in May 2004, and the Veteran 
was notified of that decision the same month.  The Veteran did 
not express disagreement with the RO's decision, thus, it became 
final.  See 38 U.S.C.A. § 7105, C.F.R. §§ 3.104, 20.200, 20.302, 
20.1103.  In October 2005, the RO received a DD Form 215 
(correction to DD Form 214), indicating that the Veteran was in 
receipt of the Combat Infantryman's Badge (CIB) for his service 
in Vietnam, which the RO treated as an application to reopen the 
previously denied claim for service connection for PTSD.  In a 
January 2006 rating decision, the RO reopened the claim and 
granted service connection for PTSD, effective from October 25, 
2005.  In a January 2006 statement, the Veteran expressed 
disagreement with the effective date.

Generally, the effective date for a grant of service connection 
on the basis of the receipt of new and material evidence 
following a final prior disallowance is the date of receipt of 
the application to reopen, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400 (q) 
(1) (ii).  

However, if, at any time after VA issues a decision on a claim, 
VA receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the claim, 
VA will reconsider the claim.  Such evidence includes additional 
service records forwarded by the Department of Defense or the 
service department to VA any time after VA's original request for 
service records.  See 38 C.F.R. § 3.156 (1)(c)(ii).  An award 
made based all or in part on such records is effective on the 
date entitlement arose or the date VA received the previously 
decided claim, whichever is later.  38 C.F.R. § 3.156(3).  

Here, an additional service record, in the form of a DD 215, was 
submitted in October 2005, after the RO's May 2004 decision.  
Although this particular document was not in existence at the 
time of the May 2004 RO decision, the facts reflected in it (that 
the Veteran participated in combat operations in Vietnam and 
received the CIB) were, even if the foundational documents were 
not included with it.  Thus, it is reasonable to find that 
38 C.F.R. § 3.156 (1)(c) is applicable to these circumstances.  
As service connection for PTSD was ultimately awarded based on 
this evidence, the Board finds that, in this case, the most 
appropriate effective date is February 12, 2004, the date of 
receipt of the Veteran's original claim for service connection 
for PTSD.  38 C.F.R. § 3.156(3).

Although not specifically pleaded here, one could also argue that 
the May 2004 denial based on an unverified stressor was 
erroneous, thereby permitting an award of the effective date from 
the original date of claim in 2004, on that basis.  See 38 C.F.R. 
§ 3.105.  This is because in addition to the record showing the 
Veteran was diagnosed to have PTSD based on his combat 
experience, it also showed that he was an infantry team leader in 
Vietnam, assigned to an infantry battalion, in an infantry 
division, during the Vietnam Tet Offensive.  Given these facts, 
it would be almost inconceivable he was not in combat as he 
described.   


B.  Increased Rating

As discussed previously, the RO granted service connection for 
PTSD in a January 2006 rating decision and assigned a 30 percent 
rating.  In a January 2006 statement, the Veteran expressed 
disagreement with the 30 percent rating of his service-connected 
PTSD, and the current appeal ensued.  The Veteran's PTSD remains 
evaluated as 30 percent disabling.

Disability evaluations are assigned to reflect levels of current 
disability.  The appropriate rating is determined by the 
application of a schedule of ratings which is based on average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  When there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.

When an appeal arises from the initially assigned rating, 
consideration must be given to whether staged ratings should be 
assigned to reflect entitlement to a higher rating at any point 
during the pendency of the claim.  Fenderson v. West, 12 Vet. 
App. 119 (1999).  Moreover, staged ratings are appropriate in any 
increased rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).

According to the applicable rating criteria, a 30 percent 
evaluation will be assigned with evidence of occupational and 
social impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to symptoms 
as: depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent evaluation will be assigned with evidence of 
occupational and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short and long-term memory (e.g. 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

Furthermore, a Global Assessment of Functioning (GAF) rating is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health illness.  
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic 
and Statistical Manual of Mental Disorders (4th ed. 1994).  A GAF 
score of 61 to 70 is reflective of some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships.  A GAF 
score of 71 to 80 is reflective of symptoms which, if present, 
are transient and expectable reactions to psychosocial stressors 
(e.g., difficulty concentrating after family argument), no more 
than slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).  

The pertinent evidence of record consists of VA treatment and 
examination reports.

In the present case, the Veteran contends that the symptoms 
associated with his service-connected PTSD are more severe than 
the currently-assigned 30 percent rating indicates.  
Specifically, the Veteran asserts that his PTSD symptoms more 
nearly approximate the criteria for a 50 percent evaluation.  See 
November 2006 Substantive Appeal.  The Veteran is competent to 
describe his psychiatric symptoms.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  However, such descriptions must be considered 
in conjunction with the clinical evidence of record and the 
pertinent rating criteria.

The report of a December 2005 VA PTSD examination shows the 
Veteran reported being married to his wife for 36 years, with 
whom he had 3 children.  He reported current employment as a 
pastor of a church.  He reported having a lot of support from his 
family as well as from friends at church.  Although he denied 
difficulty interacting with people, the Veteran reported a 
tendency to isolate himself from others when he was feeling 
bothered by thoughts or memories of Vietnam.  In addition, he 
reported sleep disturbance with nightmares, increased problems 
with concentration and irritability, and hypervigilance.  He 
reported an occasional sad or down mood, but denied suicidal 
thoughts.  

On mental status examination, the Veteran was neatly dressed.  
His speech was of normal rate and rhythm.  He demonstrated a 
euthymic mood and appropriate affect.  Although it was noted that 
his fund of knowledge was below average as he could not name a 
couple of recent presidents, there was no evidence of any thought 
or cognitive disorder, and his memory was found to be intact.  

Based on the foregoing evidence, the examiner concluded that the 
Veteran was mildly impaired socially and recreationally, as 
evidenced by his occasional need to isolate himself and his 
tendency toward being a little more irritable recently.  
Consistent with this assessment, the examiner provided a GAF 
score of 65.

A May 2006 VA treatment report reflects continued complaints of 
sleep disturbance (with the Veteran reporting about 3 hours of 
sleep per night) and nightmares, hypervigilant behavior (walking 
around to investigate noises outside of his home and unease 
around strangers), and decreased patience level.  He reported 
having a few friends he could talk to about Vietnam, and having a 
good relationship with all of his family.  

Mental status examination found the Veteran to be neatly groomed.  
There was good eye contact with the examiner.  His mood appeared 
stable, although he was noted to exhibit sadness and anxiety when 
discussing his wartime trauma.  Thought processes were logical 
and coherent, and he denied hallucinations of any type.  
Psychomotor activity, and speech rate and volume were all 
unremarkable.  Insight and judgment were good.  

A November 2006 VA treatment reports shows that the Veteran was 
being prescribed medication in order to help treat his 
psychiatric symptoms.  

Most recently, the Veteran underwent a VA PTSD examination in 
April 2007.  The claims file was reviewed in conjunction with the 
examination.  Consistent with previous evaluations, the Veteran 
described a close relationship with his family.  He described 
sleep disturbance.  He reported that his irritability at times 
interfered with his ability to function in his role as a pastor, 
and that during such times he relied on assistants.  He reported 
missing a total of 3 weeks during the past year due to 
"stress."  

On mental status examination, the Veteran had a clean appearance.  
His affect was normal, and psychomotor activity and speech were 
unremarkable.  He was tearful at times when discussing his combat 
experience.  He was fully oriented.  Thought process and content 
were found to be normal, with no delusions expressed.  Insight 
and judgment were also normal, and he was found to have good 
impulse control.  He denied obsessive/ritualistic behavior, panic 
attacks, homicidal or suicidal thoughts, or episodes of violence.  

Although it was noted that the Veteran was unable to function in 
his employment as he had previously, due to symptoms of 
irritability, the examiner found that total occupational and 
social impairment was not present.  A GAF score of 78 was 
provided.

Based on the foregoing evidence, the Board finds that a rating in 
excess of 30 percent is not warranted at any time during the 
appeal.  The Veteran has demonstrated a relatively consistent 
array of symptoms, including sleep disturbance with nightmares, 
hypervigilance, and periodic irritability and isolation which 
interferes with his ability to perform occupational tasks.  Such 
symptoms are contemplated in the criteria for the currently-
assigned 30 percent rating.  The Board acknowledges the Veteran's 
assertion that he experiences some symptoms included in the 
criteria for a 50 percent rating.  While the objective medical 
evidence does reflect occasional disturbances in mood, the vast 
majority of the symptoms contemplated in the criteria for a 50 
percent rating (flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of short 
and long-term memory; impaired judgment; and impaired abstract 
thinking) have not been demonstrated here.   Additionally, while 
the Veteran has reported difficulty in maintaining effective 
relationships with his congregation as a result of bouts of 
irritability and isolation, the record reflects that he has 
maintained a close relationship with his family despite his PTSD 
symptoms.  

The Board has also considered assignment of an extraschedular 
evaluation for the increased rating claim on appeal.  The 
threshold factor for extraschedular consideration is a finding on 
part of the RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service connected disability at issue are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993); 
38 C.F.R. § 3.321(b)(1); VA Adjudication Procedure Manual, Pt. 
III, Subpart iv, Ch. 6, Sec. B(5)(c).  Therefore, initially, 
there must be a comparison between the level of severity and the 
symptomatology of the claimant's disability with the established 
criteria provided in the rating schedule for this disability.  If 
the criteria reasonably describe the claimant's disability level 
and symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extraschedular consideration is 
required.  See VAOGCPREC 6-1996 (Aug. 16, 1996).  Thun v. Peake, 
22 Vet. App. 111 (2008).  Here, the rating criteria reasonably 
describe the Veteran's disability level.  In this regard, the 
Board notes that while the Veteran has reported that his PTSD 
symptoms periodically interfere with is work as a pastor, loss of 
industrial capacity is the principal factor in assigning 
schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  
Indeed, 38 C.F.R. § 4.1 specifically states: "[g]enerally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  See also Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  The 
evidence simply does not reflect that the Veteran's disability 
picture is so exceptional or unusual as to render impractical the 
application of the regular schedular criteria.  As the Board 
finds that the assigned schedular evaluation is adequate, 
referral for extraschedular consideration is not warranted.

Finally, the Board notes that, in Rice v. Shinseki, 22 Vet. App. 
447 (2009), the Court held that a claim for a total rating based 
on individual unemployability (TDIU) is part of an increased 
rating claim when such claim is expressly raised by the Veteran 
or reasonably raised by the record.  In the instant case, the 
holding of Rice is inapplicable since the evidence of record 
clearly shows that the Veteran is currently employed; thus, there 
is no cogent evidence of unemployability and further 
consideration of a TDIU is not warranted.

ORDER

An effective date of February 12, 2004, and no earlier, for the 
award of service connection for PTSD, is granted.

An initial increased rating in excess of 30 percent for service-
connected PTSD is denied.



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


